Citation Nr: 1041949	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and November 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD.  

The Veteran testified at a September 2010 videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD.  
The Board finds that further development of this claim is 
necessary to ensure a full record before this claim can be 
properly adjudicated.

The VCAA provides that VA has a duty to assist the claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  This duty 
includes assisting him in obtaining service treatment records and 
other pertinent treatment records, as well as providing an 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  See id.

The Veteran's personnel records show that he was assigned to the 
Marine Maintenance Activity, Detachment 1, while serving in 
Vietnam.  The Veteran states that his unit was stationed at Camp 
Baxter in Da Nang, Vietnam when a riot occurred between December 
20, 1970 and February 20, 1971.  According to the Veteran, he 
woke up during the riot with a group of soldiers standing over 
him pointing a gun at his face.  The Veteran states that some of 
the soldiers sleeping next to him were beaten and shot by the 
rioters.  He further states that, due to the destruction caused 
by the riot, his unit was forced to relocate to Camp Tien Sha.  
The Veteran contends that he currently has PTSD as a result of 
the riot.  In support of this claim, the Veteran submitted an 
article reflecting that there had been a riot at Camp Baxter.  On 
remand, any outstanding personnel records should be obtained (to 
include unit history records for the Marine Maintenance Activity, 
Detachment 1) with a focus on the location of the Veteran's unit 
between December 20, 1970 and February 20, 1971. 

Additionally, if any additional personnel or other official 
department records show that the Veteran's unit was stationed at 
Camp Baxter or in the vicinity of Camp Baxter between December 
20, 1970 and February 20, 1971, the Veteran should be afforded a 
VA examination to assess the nature and etiology of his PTSD. 

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
should obtain any outstanding personnel 
records (or other official department records 
to include a unit history for the Marine 
Maintenance Activity, Detachment 1 between 
December 20, 1970 and February 20, 1971) with 
a focus on the location(s) of the unit to 
which the Veteran was assigned while serving 
in Vietnam. 

2.  If action taken pursuant to the above 
paragraph shows that the Veteran was 
stationed at Camp Baxter or in the vicinity 
of Camp Baxter while serving in Vietnam 
between December 20, 1970 and February 20, 
1971, a VA examination should be obtained to 
assess the nature and etiology of his PTSD.  
The entire claims file and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether any PTSD diagnosed on 
examination is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

3.  Following completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for PTSD.  If the decision 
remains in any way adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence of 
record.  An appropriate period of time should 
be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

